Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 2/25/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection to the specification (abstract) has been withdrawn due to the amended abstract.
Previous objection to the drawings have been withdrawn due to the amended specification.
Some previous rejections of claims 1-5 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amended claims present new rejections under 35 USC 112(b). See below for more detail.
Further, the rejection regarding “escaping percentage (%)”, now recited in claim 1 stands. The applicant argues “the specification clearly defines the term escaping percentage in paragraph 53 as a value defined by formula 1… the claim when read in light of the specification, is definite”. However, this is not specified as a special definition in the specification. Therefore, the formula is not brought in from the specification and only a plain meaning of escaping percentage can be applied. Given that the metes and bounds of escaping percentage are not defined in the claim, the claim remains indefinite.
Applicant’s arguments, see pgs 7-8, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Kusaba (US 4,420,961) in view of Yanazawa (US 4,402,206) have been fully considered and are persuasive. The examiner agrees that neither reference teaches “a lower limit value of the predetermined thickness being expressed by the following formula (3): Y=-0.118X² + 11.732X – 121.15”. Therefore, the rejection has been withdrawn. Currently, no new art rejection is being applied. However, given the 112(b) rejections below, should amendments change the scope of the claims in order to overcome the rejections, a new art rejection may be applied. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 5-6 recite “a slab…is used as a raw material”. However, the claims never refer back to this raw material”. The claims only later refer to “a material to be rolled”. Is this the same as the raw material? Or is the raw material separate from the material to be rolled?
Claim 1, Line 9 recites “a web part”. However, it’s not clear what this web part is referring to. Is this a web part of the material to be rolled? Or is the web part not related to the material to be rolled?
Claim 1, Lines 12-13 recite “a web part of the material to be rolled”. However it is unclear if this is referring to the previously recited web part in Line 9, or if this is referring to a second web part.
Claim 1, Lines 13-14 recite “roll barrel length middle parts of the upper and lower caliber rolls”. However, there appears to be missing or incorrect language. Is the applicant intending to refer to middle parts of the upper and lower caliber rolls? What feature or dimension does roll barrel length define?
Claim 1, Line 16 recites “a web part inner size of the material to be rolled”. It is unclear what dimension ‘a web part inner size’ is referring to. Is this an overall length (L2) as seen in Fig 6? Or is this another dimension? The claims only recite a width of the raised part, but it is not clear what exact dimension this raised part is being compared to because it is unclear what the web part inner size dimension is referring to.
Claim 1, Lines 19-20 recite “a lower limit value of the predetermined thickness” which implied a range of values. However, the predetermined thickness has not been recited as having a range. The claims only recite the predetermined thickness as being a value thicker than a thickness when the intermediate step is started. Therefore, it is unclear how this value can now be referred to as a range, when previously referred to as a specific thickness. 
Claim 1, Line 21 recites “Y indicates a web thickness”. However it is unclear exactly what thickness this is referring to. Is this referring to the previously recited predetermined web thickness? Or is this setting forth a new web thickness?
Claim 1, Line 21 recites “an escaping percentage”. This limitation is unclear because the metes and bounds of escaping percentage is undefined. While the specification appears to define the escaping percentage as (L1/L2) X 100 in ¶53, this is not specified as a special definition in the specification. Therefore, the formula is not brought in from the specification and only a plain meaning of escaping percentage can be applied. Given that the metes and bounds of escaping percentage are not clearly defined in the claim, the claim is indefinite.
Claim 2, Lines 2-3 recite “the flat rolling step further comprises a raised part eliminating caliber configured to reduce the raised part”. However, claim 1 previously recites “a thickness of the web part rolled in the flat rolling step…is thicker than a web part thickness when the intermediate rolling step is started”. Therefore it is unclear how the thickness after the flat rolling step can be any different than when the intermediate step is started. As the claims read, it appears these thickness values should be equal. In other words, given that claim 1 recites a rough rolling step and then an intermediate step, where the rough rolling step comprises edge rolling and then the flat rolling step, it appears that the web thickness after the flat rolling step would be equal to the web thickness when the intermediate step is started. This is because the flat rolling step now includes a raised part eliminating caliber as the last caliber before the intermediate rolling step.
Claim 3, Lines 3-5 recite “the flat rolling step further comprise, widening calibers configured to roll and shape the web part flat”. Similar to the rejection of claim 2 above, now that the flat rolling step includes a further caliber to roll the web part flat before starting the intermediate rolling step, how can the web thickness of the web part at the flat rolling step be thicker than the web thickness when the intermediate rolling step is started, as recited in claim 1? As the claims read, it appears these thickness values should be equal. 
Claim 5, Lines 3-5 recite “caliber rolls engraved with a plurality of calibers…the plurality of calibers being six or more”. However, claim 1 previously recites ‘upper and lower caliber rolls of at least one caliber of calibers’. Therefore it is unclear if the plurality of calibers of claim 5 are intended to refer back to the at least one caliber of calibers of claim 1. Or are they in addition to the calibers of claim 1? Are these calibers intended to include or be separate from the calibers of the flat rolling step?
Claim 5, Lines 6 recite “shaping in one or a plurality of passes”. However it is unclear if this is referring to the same edging rolling step of rolling and shaping, recited in Claim 1, Line 7 or if this is an additional step of shaping that is unrelated to the rough rolling step.
Claim 5, Line 8 recites “a first caliber and a second caliber of the plurality of calibers”. However it is unclear if these first and second calibers are intended to be part of the “plurality of calibers” recited in claim 5 or if they are referring to the “at least one caliber of calibers” recited in claim 1. Are these first and second calibers referring to the edge rolling step within the rough rolling step? 
Note, no prior art rejection is being applied to claims 1-3 and 5. However, should the 112(b) rejections be overcome by amending the claims, an art rejection may be made because the scope of the claims would change.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725